Per Curiam,
On the assumption that the plaintiff was legally entitled to recover in this case, the jury found in his favor a small percentage of his claim — all in fact that he was able to prove — subject to the opinion of the court on the following question of law reserved: “Did a good title to the boiler, engine and appliances mentioned in the plaintiff’s statement pass to the purchasers of the mill in 1893 by the sheriff’s sale and conveyance ? ” The court being of opinion that it did, afterwards entered judgment in favor of the defendants on the reserved question non obstante veredicto. That was clearly right. According to the undisputed evidence the articles in question never were trade fixtures, and the plaintiff had no right to remove them either before or after the sheriff’s sale under the mortgage.
Our consideration of the questions involved has led us to the conclusion that there is no merit in any of the specifications of *287error; nor do we think either of them requires discussion. For satisfactory reasons given in the opinion of the learned president of the 9th judicial district who specially presided at the trial, the judgment non obstante veredicto was rightly entered. Judgment affirmed.